            Case 1:19-cv-00669-DAD-JLT Document 58 Filed 05/15/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8
                                         UNITED STATES DISTRICT COURT
 9
                                       EASTERN DISTRICT OF CALIFORNIA
10

11   CONRADO MADRID,                                               Case No. 1:19-cv-00669-DAD-JLT

12                        Plaintiff,                               ORDER AFTER INFORMAL
                                                                   TELEPHONE CONFERENCE RE:
13           v.                                                    DISCOVERY DISPUTE

14   LAZER SPOT, INC.,                                             (Doc. 55)

15                        Defendant.

16

17           At the request of plaintiff’s counsel, the Court held an informal telephonic conference regarding

18   an ongoing discovery dispute (Doc. 55) During the conference, the parties agreed to resolve much of

19   the dispute as follows:

20           1.      Requests for production 9 and 111: The plaintiff agreed to withdraw these requests;

21           2.      Requests for production 13 and 14: The defense will supplement its responses no later

22   than May 29, 2020 to indicate that no video footage exists;

23           3.      Request for production 15: The defense will supplement its responses to produce any

24   existing Daily Inspection Logs related to the truck at issue, despite that the logs sought in the request

25   have been destroyed. The defense will serve its supplemental response no later than May 29, 2020 and

26   either provide the documents or provide a status update on the effort to obtain these records2;

27
     1
      The plaintiff referred to the requests as 9 and 10, but the defense reports the requests are in fact, 9 and 11.
28   2
      Gathering documents and information is hampered by the COVD-19 pandemic and the fact that many of the defendant’s
     operations are closed and employees are “sheltering-in-place.”

                                                               1
            Case 1:19-cv-00669-DAD-JLT Document 58 Filed 05/15/20 Page 2 of 2

 1          4.      Interrogatory 18 – The defense will make a diligent search to determine whether there

 2   were any trucks used for the Ross contract that suffered body damage between March 1, 2018 and

 3   August 1, 2018, and which resulted in discipline on the driver. If there are any such instances, the

 4   defense will produce the maintenance reports. The defense will serve its supplemental response no later

 5   than May 29, 2020 and either provide the information or documents or provide a status update on the

 6   effort to obtain these records;

 7          5.      Interrogatory 19: The defense will supplement its responses no later than May 29, 2020

 8   to indicate that no FEHA claims were made during the period at issue.

 9          With these agreements, the matters are resolved. However, the Court will permit the plaintiff to

10   re-initiate this process if he is not satisfied with the responses provide as to Request for production 15

11   or Interrogatory 18. However, he SHALL seek an informal discovery conference with the Court no

12   later than two weeks after service of the substantive responses and SHALL exhaust meet-and-confer

13   efforts before doing so.

14

15
     IT IS SO ORDERED.
16

17      Dated:     May 15, 2020                                 /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
18

19

20
21

22

23

24

25

26
27

28

                                                           2
